United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Anchorage, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1162
Issued: December 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 15, 2013 appellant, through her attorney, filed a timely appeal from a
February 20, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issue is whether appellant established that she sustained a recurrence of disability on
March 3, 2012 due to the accepted March 12, 2010 occupational injury.
FACTUAL HISTORY
On April 19, 2010 appellant, then a 50-year-old sales and services distribution associate,
filed an occupational disease claim (Form CA-2), alleging a back condition from moving
footlockers weighing upwards of 70 pounds over an extended period of time. She first became
1

5 U.S.C. § 8101 et seq.

aware of her condition and of its relationship to her employment on March 12, 2010. On
January 4, 2011 OWCP accepted appellant’s claim for closed dislocation of the lumbar and
thoracic vertebra. Appellant received wage-loss compensation on July 30, 2011 based upon her
partial disability.
In August 15, 2011, appellant accepted an offer of modified duty as a sales and
distribution associate, which conformed to her restrictions of no twisting, lifting 10 pounds
continuously or 50 pounds intermittently for one to two hours a day. Her duties included
performing parcel, letter and flat distribution for two to three hours per day, sorting and
distributing box section mail for one hour per day, retail duties on front counter for four to five
hours per day and deliver and process mail to customers one to two hours per day.
On March 28, 2012 appellant filed a notice of recurrence of total disability (Form CA-2a)
alleging disability due to consequential fatigue, right hip pain, neck pain, left sciatica, chronic
pain, left shoulder pain, right foot pain, repetitive motion injury, myofasciitis, lumbar strain,
thoracic strain and major depressive episode. She stopped work on March 16, 2012. The
employing establishment controverted the claim.
On April 20, 2012 appellant filed a claim for compensation (Form CA-7) for leave
without pay for the period March 3, 2012 onward.
In treatment notes dated March 2 to May 14, 2012, Dr. Stan R. Throckmorton, a treating
chiropractor, reported that appellant was seen on March 2, 2012 for chronic pain after she lifted
several thousand foot lockers over a one and a half month period. He diagnosed chronic myalgia
and myofasciitis and referred her to a foot physician. In a March 21, 2012 excuse slip,
Dr. Throckmorton excused appellant from work from March 28 through April 11, 2012. In a
March 26, 2012 attending physician’s report (Form CA-20), he diagnosed chronic pain, foot pain
and limited motion due to unresolved injuries. Dr. Throckmorton reported that appellant’s initial
injury and subsequent treatment were due to the original work injury. In an April 6, 2012 duty
status report (Form CA-17), he stated that she could return to work full time with work
restrictions of no continuous lifting over 10 pounds, intermittent lifting over 25 pounds for
4 hours per day and no standing for more than 15 minutes per event. In a May 2, 2012 progress
note, Dr. Throckmorton noted that appellant could not work full time due to a pending May 4,
2012 foot surgery, which was related to her work injury.
A March 22, 2012 report from Dr. Laura L. Levoy, Board-certified in emergency
medicine, diagnosed appellant with depression, alcohol intoxication and suicidal ideation.
In an April 13, 2012 report, Dr. Marc Beck, a Board-certified diagnostic radiologist,
reported that a magnetic resonance imaging (MRI) scan of the lumbar spine revealed multilevel
degenerative changes, moderate canal stenosis at L4-5, mild diffuse neural foraminal narrowing,
diffuse facet arthropathy and small synovial cysts along the posterior aspects of the right
L4-5 and L5-S1 facet joints. An MRI scan of the left knee revealed intact cruciate ligaments and
menisci, mild to moderate focal patellar tendinopathy and full thickness cartilage loss of the
patella.

2

In series of medical reports dated April 10 to May 17, 2012, Dr. John T. Duddy, a Boardcertified orthopedic surgeon, related appellant’s history of injury. Appellant had a year of
chiropractic treatment with no relief. Dr. Duddy reported that her March 12, 2010 injury was so
remote that he could not directly comment on the etiology of her complaints. He further noted
that appellant’s symptoms exceeded the objective findings.
In medical reports dated April 13 to June 4, 2012, Dr. Carol Grobner, an osteopath,
reported that appellant complained of continued back pain after having sought chiropractic
treatment for the last two years. She reviewed diagnostic testing and diagnosed lower back pain,
upper back pain and major depression. Dr. Grobner noted that the MRI scan of the lumbar spine
revealed some neuroforaminal stenosis at L5-S1, facet joint disease and diffuse disease. She
further noted that appellant had some cartilage degenerative changes to her knee. On April 13,
2010 Dr. Grobner reported that appellant was disabled from April 6 to 20, 2012 as a result of
upper back pain, thoracic strain, lumbar strain and major depressive episode. She provided
restrictions of no lifting greater than 15 pounds, no pushing and pulling greater than 20 pounds,
no standing for more than 15 minutes in any one hour time period and no repetitive bending,
stooping or twisting. In a June 4, 2012 report, Dr. Grobner reported that there was no evidence
that appellant could not return to work.
On April 25, 2012 Dr. Kenneth C. Swayman, an osteopath, reported that appellant was
under his care for foot surgery and was excused from work for six weeks beginning
May 4, 2012. In a May 4, 2012 report, he reported that her left great toe joint pain may have
begun back in February to March 2010 when she worked for the postal service lifting heavy
footlockers, consisting of multiple trauma to the left great toe joint as well as chronic back
issues. Dr. Swayman noted that this caused appellant to walk compensated, putting more stress
on the left great toe joint, thus leading to further degenerative disease and arthritis in the left big
toe joint.
By letter dated May 22, 2012, OWCP informed appellant that the evidence of record was
insufficient to support her claim for compensation beginning March 3, 2012. It provided her 30
days to submit the requested medical evidence.
By letter dated June 8, 2012, the employing establishment controverted the claim stating
that appellant’s accepted conditions of dislocation of the lumbar and thoracic vertebra from the
March 10, 2010 injury should have resolved. It stated that she had not been exposed to lifting
footlockers since 2010.
In an August 1, 2011 note, Dr. William Sobolesky, a treating chiropractor, reported that
appellant could work eight hours per day, five days a week with restrictions.
In a June 5, 2012 report, Dr. Throckmorton reported that appellant’s date of injury was
March 12, 2010. Appellant had subluxations of the thoracic and lumbar spine, which developed
problems in her left foot and ultimately required foot surgery by Dr. Swayman in 2012.
Dr. Throckmorton advised that her injury and work loss was valid and related to her work injury.
In a June 18, 2012 report, Dr. Franklin E. Ellenson, a Board-certified neurologist,
reported that appellant suffered an injury in February or March 2010 when she was processing

3

footlockers. Appellant experienced pain in her left scapula and left back down to her left hip.
She sought chiropractic treatment and returned to light-duty work on and off. Appellant
ambulated differently due to pain in her back which resulted in foot surgery in May 2012.
Dr. Ellenson reported that she complained primarily of left hip and back pain. An April 13, 2012
MRI scan of the lumbar spine revealed mild degenerative joint changes at L2-3, L3-4 and L5-S1.
Upon physical examination and review of diagnostic testing, Dr. Ellenson diagnosed back strain
and stated that appellant was incapable of moving heavy footlockers at work in the future.
By decision dated July 16, 2012, OWCP denied appellant’s claim for disability
compensation commencing March 3, 2012. It found that the medical evidence of record failed to
establish that her disability was due to a work-related injury.
By letter dated July 20, 2012, appellant, through counsel, requested an oral hearing
before the Branch of Hearings and Review.
A July 31, 2012 report was received from Dr. Grobner who diagnosed appellant with
depression, dysuria and lower back pain.
By decision dated August 22, 2012, OWCP denied appellant’s recurrence of disability
claim. It found that the medical evidence failed to establish that her disability or consequential
conditions were causally related to the accepted March 12, 2010 conditions.
By letter dated August 27, 2012, appellant, through counsel, appealed the August 22,
2012 decision and requested an oral hearing before the Branch of Hearings and Review.
In a May 25, 2012 report, Dr. Marin Granholm, Board-certified in family medicine, noted
that appellant was a new patient who sought mental health treatment as a result of an injury and
related complications from excessive lifting at the employing establishment in February and
March 2010. He diagnosed an anxiety disorder.
At the November 15, 2012 hearing, Dr. Grobner testified that she treated appellant for
low back pain and depression beginning April 6, 2012. Upon reviewing appellant’s medical
history, it appeared that appellant suffered a strain a few years ago from lifting footlockers that
did not heal. She also noted underlying degenerative changes and degenerative disc desiccation
that could be a contributing factor, but Dr. Grobner could not comment on whether these
conditions were aggravated by appellant’s employment. Dr. Grobner further stated that much of
appellant’s back pain was subjective and she was neurologically normal. An August 22, 2012
osteopathic evaluation revealed abnormalities in terms of range of motion. Dr. Grobner stated
that it was more likely than not that appellant’s back pain problems and limitations were the
result of her March 12, 2010 injury. She had no opinion on appellant’s left foot condition.
Dr. Grobner noted that appellant had depression and was referred to another physician who
specialized in mental health. Appellant testified that her back condition, left foot condition and
depression were causally related to the March 12, 2010 injury. The record was held open for
30 days.
Appellant provided narrative statements dated October 15 and December 2, 2012
explaining the progression of her injury and how it was caused by her work conditions.

4

In a July 23, 2012 report, Dr. Jan E. Kiele, Board-certified in psychiatry, stated that
appellant had originally been injured in February and March 2010 and became depressed and
anxious on a daily basis. Appellant also became stressed and upset by various OWCP letters
which she believed reported the facts of her case incorrectly.2 She stated that, while working at
the employing establishment, she was often asked to deal with packages that were 80 to 100
pounds in weight, though they were never to exceed 70 pounds in weight. Appellant began to
experience shoulder pain and ultimately could not walk. Upon examination, Dr. Kiele diagnosed
major depressive disorder and musculoskeletal disability. She noted that symptoms of
depression dated as far back as early 2010 and appeared to largely be related to appellant’s
difficulties at work, which appellant reported resulted in physical injury and her ultimate need to
quit work altogether.
In reports dated October 19, 2012 to January 9, 2013, Dr. Grobner diagnosed lower back
pain and depression. On December 20, 2012 she reported that appellant was released to light
duty with restrictions of no lifting and a rest break of 45 minutes. In a January 9, 2013 report,
Dr. Grobner increased appellant’s work hours from six hours per day to eight hours per day with
restrictions.
A January 15, 2013 Form CA-17 provided appellant with eight hours per day work
restrictions as a result of a muscle sprain and joint subluxation.
Appellant submitted additional Form CA-7’s for leave without pay.
By decision dated February 20, 2013, the hearing representative affirmed the July 16,
2012 decision finding that appellant did not establish ongoing disability for the period March 3
through May 18, 2012 and continuing. The hearing representative also affirmed the August 22,
2012 decision finding that the medical evidence failed to establish that she sustained a recurrence
of disability causally related to her March 3, 2012 work injury.
LEGAL PRECEDENT -- ISSUES 1 & 2
Under FECA,3 the term disability is defined as incapacity, because of employment injury,
to earn the wages that the employee was receiving at the time of injury.4 Disability is not
synonymous with a physical impairment which may or may not result in an incapacity to earn the
wages. An employee who has a physical impairment causally related to a federal employment
injury but who nonetheless has the capacity to earn wages he or she was receiving at the time of
injury has no disability as that term is used in FECA.5

2

Dr. Kiele reported that appellant was not considered to be a fully reliable historian because of the highly
circumstantial and sometimes tangential nature of her statements.
3

5 U.S.C. §§ 8101-8193.

4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

5

A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.6 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations and which is necessary because
of a work-related injury or illness is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations.7
OWCP’s procedures state that a recurrence of disability includes a work stoppage caused
by a spontaneous material change in the medical condition demonstrated by objective findings.
That change must result from a previous injury or occupational illness rather than an intervening
injury or new exposure to factors causing the original illness. It does not include a condition that
results from a new injury, even if it involves the same part of the body previously injured.8
An employee who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable and
probative evidence that the disability for which he or she claims compensation is causally related
to the accepted injury. This burden of proof requires that a claimant furnish medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that, for each period of disability claimed, the disabling condition is causally related to
the employment injury and supports that conclusion with medical reasoning.9 Where no such
rationale is present, the medical evidence is of diminished probative value.10
ANALYSIS
Appellant’s claim was accepted for closed dislocation of the lumbar and thoracic
vertebra. She filed claims for compensation for the period March 3 through May 18, 2012. The
Board finds that appellant did not submit sufficient medical evidence to establish total disability
due to her accepted conditions.11 The medical evidence of record does not provide sufficient
facts or rationalized medical opinion to support her claim for recurrence of disability.
Appellant did not allege a change in the nature and extent of her light-duty job
requirements. She attributed her recurrence of disability to a change in the nature and extent of
her employment-related conditions. Appellant attributed additional conditions to her accepted
conditions and as a consequence of her work-related exposure, causing a new work stoppage on
6

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a medical
condition as a documented need for medical treatment after release from treatment for the accepted condition).
7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997).
Kenneth R. Love, 50 ECAB 193, 199 (1998).
9

Ronald A. Eldridge, 53 ECAB 218 (2001).

10

Mary A. Ceglia, Docket No. 04-113 (issued July 22, 2004).

11

T.M., Docket No. 06-440 (issued August 7, 2006).

6

March 3, 2012. She must provide medical evidence to establish that she became disabled due to
a worsening of her accepted work-related conditions of closed dislocation of the lumbar vertebra
and thoracic vertebra.12
Appellant received wage-loss compensation on July 30, 2011 based upon her partial
disability. In August 15, 2011, she accepted an offer of modified duty as a sales and distribution
associate under her restrictions of lifting 10 pounds continuously, 50 pounds intermittently for
one to two hours a day and no twisting. Appellant was no longer required to lift footlockers
which caused her injury on March 12, 2010.
Appellant filed claims for compensation for the period beginning March 3, 2012 and a
claim for recurrence of disability, alleging that her back condition, foot condition and depression
were causally related to her accepted March 12, 2010 employment injury. However, she failed
to provide a sufficiently rationalized medical opinion addressing the causal relationship between
her current conditions and her March 12, 2010 injury.
In treatment notes dated March 2 to June 5, 2012, Dr. Throckmorton, a chiropractor,
diagnosed chronic myalgia, myofasciitis, chronic pain, limited motion due to unresolved injuries
and foot pain. On June 5, 2012 he reported that appellant’s date of injury was March 12, 2010
and she suffered subluxations of the thoracic and lumbar spine which caused problems in her left
foot. This ultimately required foot surgery in 2012. Dr. Throckmorton noted that appellant’s
injury and work loss was valid and related to her work injury. A chiropractor is defined as a
physician for purposes of FECA only where he provides manual manipulation of the spine to
correct a subluxation supported by x-ray.13 Dr. Throckmorton’s opinion on appellant’s foot
condition or her chronic conditions does not constitute probative medical evidence as it is outside
the allowed spinal manipulation to correct a subluxation.
In reports dated April 13, 2012 to January 9, 2013, Dr. Grobner related that appellant
complained of back pain after two years of chiropractic treatment. On April 13, 2010 she
reported that appellant was disabled from April 6 to 20, 2012 as a result of upper back pain,
thoracic strain, lumbar strain and major depressive episode. In a June 4, 2012 report,
Dr. Grobner reported that there was no evidence that appellant could not return to work. In a
December 20, 2012 note, she reported that appellant was released to light duty with restrictions
of no lifting and a rest break of 45 minutes. On January 9, 2013 Dr. Grobner increased
appellant’s work hours from six hours per day to eight hours per day with restrictions.
At the November 15, 2012 hearing, Dr. Grobner testified that she treated appellant for
low back pain and depression beginning April 6, 2012. Upon reviewing appellant’s medical
history, she sustained a strain from lifting footlockers at the employing establishment which did
not heal. Dr. Grobner also noted underlying degenerative changes and degenerative disc
12

Jackie D. West, 54 ECAB 158 (2002).

13

Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. The term ‘physician’ includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulations by the secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).

7

desiccation that could be a contributing factor. She stated, however, that she could not comment
on whether these conditions were aggravated by appellant’s employment. Dr. Grobner noted
that much of appellant’s back pain was subjective and she was neurologically normal. She stated
that it was more likely than not that appellant’s back pain problems and limitations were the
result of her March 12, 2010 injury. Dr. Grobner also stated that she had no opinion on
appellant’s left foot condition and referred appellant to a mental health specialist for her
depression.
The Board finds that the opinion of Dr. Grobner is speculative and insufficiently
rationalized. Dr. Grobner noted that appellant suffered a strain a few years ago from lifting
footlockers at the employing establishment which did not heal. While she diagnosed appellant’s
injury, she failed to adequately address how appellant’s treatment or disability as of April 6,
2012 was related to the accepted lumbar or thoracic conditions. Dr. Grobner’s opinion that it
was more likely than not that appellant’s back pain and limitations were the result of her
March 12, 2010 injury is speculative and equivocal.14 To be of probative value, a physician’s
opinion on causal relationship should be one of reasonable medical certainty.15 Dr. Grobner
addressed back pain in general and not appellant’s accepted conditions of closed dislocation of
the lumbar vertebra and thoracic vertebra.
Dr. Grobner also noted that she could not comment on whether appellant’s underlying
degenerative changes and degenerative disc desiccation were a contributing factor or aggravated
by her employment. Her reports do not establish that appellant’s current back limitations are a
result of the March 12, 2010 injury rather than the preexisting nonoccupational degenerative
condition. Dr. Grobner had no opinion on the cause of appellant’s foot condition or depression.
Her reports do not support appellant’s recurrence claim or disability beginning March 3, 2012 as
a result of her accepted employment injury. Medical reports without adequate rationale on
causal relationship are of diminished probative value and do not meet an employee’s burden of
proof.16 Dr. Grobner failed to provide a rationalized medical opinion.17
In an April 25, 2012 excused absence note, Dr. Swayman reported that appellant was
under his care for foot surgery. Appellant was excused from work for six weeks beginning
May 4, 2012. In a May 4, 2012 report, Dr. Swayman noted that her left great toe joint pain may
have begun back in February to March 2010 when she worked for the employing establishment
lifting heavy footlockers, consisting of multiple trauma to the left great toe joint as well as
chronic back issues. He noted that this caused appellant to walk compensated, putting more
stress on the left great toe joint, thus leading to further degenerative disease and arthritis in the
left big toe joint.
Dr. Swayman’s report fails to establish that appellant sustained a recurrence of disability
due to her accepted conditions. His opinion that her left great toe joint pain may have begun in
14

See Michael R. Shaffer, 55 ECAB 339 (2004).

15

See Beverly R. Jones, 55 ECAB 411 (2004).

16

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

17

J.H., Docket No. 12-1848 (issued May 15, 2013).

8

February to March 2010 is speculative. Dr. Swayman did not adequately address how her foot
injury was a direct result of the March 12, 2010 incident or by her modified duty. He provided
no details regarding her original or modified work duties including the nature of her tasks, how
many hours per day she was standing, walking and lifting and how these tasks and movements
would cause her greater injury. While Dr. Swayman held appellant off work for six weeks
beginning May 4, 2012, her absence was a result of a foot surgery that has not been accepted as
employment related. He failed to establish that her disability was related to her accepted
conditions of closed dislocation of the lumbar vertebra and thoracic vertebra. Thus,
Dr. Swayman’s report is insufficient to meet appellant’s burden of proof.18
In a June 18, 2012 medical report, Dr. Ellenson reported that appellant suffered an injury
in February or March 2010 when she was processing footlockers and had to move several per
hour. Appellant was walking differently due to pain in her back and underwent foot surgery in
May 2012. An April 13, 2012 MRI scan of the lumbar spine revealed mild degenerative joint
changes at L2-3, L3-4 and L5-S1. Upon physical examination and review of diagnostic testing,
Dr. Ellenson diagnosed back strain and stated that appellant was incapable of moving heavy
footlockers at work in the future. He, however, did not address the cause of the diagnosed
conditions or independently find that she was disabled from her modified employment. In fact,
Dr. Ellenson’s only opinion on appellant’s disability was that she was incapable of moving
heavy footlockers at work, which she had not done since her March 12, 2010 injury.19
Consequently, his opinion is of little probative value.
A May 25, 2012 medical report from Dr. Granholm reported that appellant was a new
patient who sought mental health treatment as a result of an injury and related complications
from excessive lifting at the employing establishment in February and March 2010. He
diagnosed her with anxiety disorder.
In a July 23, 2012 medical report, Dr. Kiele reported that appellant had originally been
injured in February and March 2010 and had been feeling depressed and anxious on a daily
basis, noting that she became stressed and upset by various OWCP letters which she believed
reported the facts of her case incorrectly. Appellant stated that, while working at the employing
establishment, she was often asked to deal with heavy packages. She began to experience
shoulder pain and ultimately became unable to walk. Upon examination, Dr. Kiele diagnosed
major depressive disorder and musculoskeletal disability. She noted that symptoms of
depression dated as far back as early 2010 and appeared to largely be related to her difficulties at
work, which appellant reported resulted in physical injury and her ultimate need to quit work
altogether.
While the reports of Dr. Granholm and Dr. Kiele provide a sufficient diagnosis of
depression and anxiety disorder, they fail to establish that appellant’s psychiatric conditions were
causally related to the March 12, 2010 employment injury. Neither physician explained how
18

Deborah L. Beatty, 54 ECAB 334 (2003).

19

See A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of little probative value on the issue of causal
relationship).

9

appellant’s back injury caused her depression or anxiety. While Dr. Kiele reported that
appellant’s depression appeared to largely be related to her difficulties at work, she made no
mention of how this would cause appellant an emotional condition. She failed to demonstrate
how her depression arose as a natural consequence of her accepted injury, rather than as a result
of an intervening cause. Dr. Kiele’s report did not provide a rationalized explanation as to how
appellant’s current alleged disabling condition, depression, was causally related to the accepted
employment injury. Moreover, she stated that appellant was not considered to be a fully reliable
historian because of the highly circumstantial and sometimes tangential nature of her statements.
These reports lack probative value in establishing appellant’s claim.20
The remaining medical evidence also fails to establish appellant’s claim. The August 1,
2011 note from Dr. Sobolesky, a treating chiropractor, did not diagnose a subluxation
demonstrated by x-ray to exist and is of no probative value.21 Dr. Levoy’s March 22, 2012
report and Dr. Beck’s April 13, 2012 diagnostic report establish additional diagnoses but provide
no opinion on the cause of appellant’s conditions or that her workplace exposure caused
disability during the period in question. Dr. Duddy’s reports dated April 10 to May 17, 2012
failed to provide support for her claim, stating that her March 12, 2010 injury was so remote that
he could not directly comment on the etiology of her complaints. He further noted that
appellant’s symptoms exceeded the objective findings.
Appellant asserted her belief that chronic pain and conditions resulted from her accepted
work injury causing her disability beginning March 3, 2012. An award of compensation may not
be based on her belief of causal relationship. Neither the mere fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish a causal
relationship.22 The Board finds that the medical evidence of record is insufficient to discharge
appellant’s burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a recurrence of total
disability beginning March 3, 2012 causally related to her March 12, 2010 employment injury.

20

T.M., Docket No. 06-440 (issued August 7, 2006).

21

Supra note 13.

22

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

ORDER
IT IS HEREBY ORDERED THAT the February 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

